Citation Nr: 0218121	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  00-18 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to an increased evaluation for psychogenic 
gastrointestinal reaction currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from April 1953 to April 
1955.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2000 decision by the Hartford, Connecticut, 
Regional Office (RO).


FINDING OF FACT

In a statement received at the Board in November 2002, the 
veteran indicated satisfaction with an August 2002 hearing 
officer decision that assigned a 10 percent evaluation for 
his psychogenic gastrointestinal reaction, and he withdrew 
the instant appeal.


CONCLUSION OF LAW

The Board does not have jurisdiction to review this 
matter.  38 C.F.R. § 20.204(b) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2000, the appellant sought an increased evaluation 
for a service connected gastrointestinal disorder.  In 
August 2002, a hearing officer decision assigned a 10 
percent evaluation.  In November 2002, the Board received 
the veteran's written withdrawal of his appeal.

An appeal may be withdrawn in writing any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(b).  
Having met the requirements of 38 C.F.R. § 20.204, the 
veteran has removed this case from appellate status.  
Accordingly, the Board now lacks jurisdiction to review 
it, and it must be dismissed.

ORDER

The appeal is dismissed.




		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  
We are in the process of updating the form to reflect 
changes in the law effective on December 27, 2001.  See 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in 
the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

